OFFICE   OF THE ATTORNEY      GENERAL   OF TEXAS
                                AUSTIN



                                                        Xay 8,     1939


gonorabldT. ld.Trimble
first Assistant State Superintendent
Austin, Texas

Dear 8lr:              opinion x0. o-no




                           eaaent Sob001 Did&t       was orsated    br




authorizedat an eleotion held Deaeaber 51, lQ2l.
          The 8prlnglake IndspcndentSahool DlaWlot nae~omatea
j&l925 by Hotwe Bill'Ho. 234, Chaptar 45, page.153, ThlrtpElghth
Zeghlature, Re&er Session, eifeatlve Naroh 24, 1923. ,~,ThlsAat
provides In part:
                Woo. 5.~A part of the territory deaoribed
            in Se&ion 1 of thle Aot ie takqn iram the Su-
            dan IndependentSohool Dietriot of Lamb CoFIBtf,
            T. M. Thimble, May 8, 1939, Page 2


           Texas, and said territory so taken away from
           said Sudan IndependentSohool District ahall
           remain and be ohargeablewith its prorata
           part of the indebtednessrepresentedby any
           bonds heretoforevoted by the Sudan Independ-
           ent School DIetrIot In proportion as the tax-
           able values of that part of the territory so
           taken away from the Sudan IndependentSohool
           Distriot bears to the total taxable values
           of the Sudan IndependentSohool District ao-
           aordlng to the last officiaI approved asseas-
           ment role; provided,however, that the Board
           of Trustees ot the Sprlhglake Iadepsndant
           sahool Dlstrlot, wlthout the qeaeeslty or a
           petition therefor may cwder an eleotlon in
           said Uatrlot to detemlno rhether or not
           the said diatrlat M herein oreated as a
           ~~&sl~tilqm        much prorata part of out-

            Question x0. 1. Doas ths Aot ors8tin6 the 8prln#lake In-
            Sahool Dlstriot aitsatlvelydataah that portion ot;ita
            rormsrly oontained in the Sudan Indspendsnt8ohool.D18-
triot   l’mm the Zatter dlatriat?

           We amilvmrthis queotlon.   in the   afflmmtive.         we
                                                                 iot
onat&     the springlakaaidriot, uhioh la        later lzitirs or enaot-
mnt.and eiieotltedate than either of the         A&a atisoting  tha Su-
aan amriot,  ~4rp~f58ly doi8 M.  A. iaia by xr. JugtiM critz la
Xqfmi'dIndepemhmt suhool Dir&riot ~8. Willmmr Indepm&mt   Sohool
Diatriot (Terc Corn..
                    App.) 54S.W. (2d) 854:
               *It is witlea that a     soho     amriot      ha6
           no oantraot or vested right in laws fixing the
           botmdarlea,and oaruwt assert that a.atatuta re-
           au0ing its arsa riolate any ooatraot right. El
           Dorado Independent8ohool Dietx$ot vs. Tlsdsle
           (Tex. COIL App.) 5 S.W. (2d) 420."
          Quoetion Wo. 2. What obligation,if any, relating to
the (40.000.00bond Issue or the Sudan dlstriot atkaohes to,the
Sprlnglakedlstviot, or that part thereof aetaohed fmm the Sudan
distrlot and made a part of the Springlakadietriot?
          Seation S of the Aot &eating the Springlake dl8triot,
Quoted above, provides that:
                "Said territwyawtsken      awayrmm        said Su-
            dan IndependentSohool Distrlot shall remain and
           be ohargsablewith Umprorata         part of any bonds
Honorable'f.M. Trimble, May 8, 1939, Page 3


          heretofore voted by the Sudan Independent School
          lxstrict . . ."
          Mr. Boles states in his letter:
              Vhere was no agreement a8 to assumption0r
          bonded indebtedness so far as the written reoords
          show and this copy of the County Board minutes
          coatsins the only County reoord of'the transac-
          tion. No assumption eleotion was over ordered or
          held. The involved territory has been oonsidered
         a part of the Springlake territory einae that date
         and the matter has not been bmught to the atten-
         tion oi the County Board again-Untilthle year.*            .
           It appears, therefore,that no action -hasbosn’3aken  rOr
$ha la sump tlo ofnany part of the #40,0CCAC 1nUebtedneas bytha
gprlnm      diatriot in oonromity with the above quoted awtloa
of the Aot oroating the Sprlngl#&o diatriot. Nor has the Co?mty~
?oard of Truatoea of Lamb Couutytakan auy aotlon In thla oonneo-
   on as authorizeaby Aota 1987, Fortloth Legirlature,  ?irat Called
: ~aaloa,pow 228, Chapter84, whi.ohAot Walso aeslgnatea w Art-
     .P,942b,Revised Civil 8tatutee of Texas. We quote from seotlon
 &.that
lii$       Aott
              "When the boundaries of may aohool dietriot
          having on outstandingbolded inaabtsunoss ha+s         ~ ,~'
          beeu ohanged or its territory    divi&ed,  or. two
          or more of suoh diatriota oonaolidatod,It shalt. ~~,e
          bethe dutyof tha County Boardof Truateea to
          make auoh m adjustment oi ouoh ind~btedneaa and        '
          dietriot pr0portloa   betraw the distrlets of-
          tooted and betwepn the territory     divided, dstaohed
          or added, aa may be Just end equitable,taking in-
          to oonolderatlonthe value of aohool bmperti6s
          and the taxable wealth ot the diatriots effeoted
          and the territory so divided, detaohod or added
          as the oaae maybe. And when 8da.mard          has ar-
          rived at a aatlafaotory   baals ot +oh im adjust-
          ment, it shall have the power to make euch-orders
          in relationthe-to as shell be oauolualvoand
          binding upon the distrioti and the territory there-
          by offeotod.R
          We also oell yoti &tontion to that portion of Seation t'
of the above quoted Aot which oreated the Bpringlake distriot 8&l&
P~ldos   that the Sprfngleko diatriot ee a whole may assume this
~Xmita share of the debt aeolared to be -ains t that portion 0r
P@ alatriot which wa8 rormerly a part 0r the Sudan aiatrlotupon
m elOQtion 80 deciuing hold in'the f&pr&n@ake dlatriot~ This eleo-
%OO la expresslyauthorizsd ta be oalled by the ,Truateoaof the
gosornble T. K. Trircblo,hay 8, 1959, Page 4


Springlake district without the necessity of a petition.
          Almost the identical situation as here presented arose in
the ease or Lyford Independent Sohool District vs. Wlllamar Indo-
pendent School Distriat (Comm. App. of Tel.1 34 S.?:. (26) 854. In
th& ease the Lyrord Independent Sohool Dlstriot was first created
by apeoial act ot the Legislature. Thereafter the Willamar Indo-
pendont Sahool Dlstriot was creeted by speoial aat, end the newly
arested Willamar district was given a part of the territory roimer-
ly belonging to the Lyford district. Section 4 of the Act creating
the Willsmar district provided:
             Vhat the Willamar Independent Sohool Dla-
         trlot as created by this Aot ahall pay Its share
         or any indebtednessnow duo to the Lytord lude-
         psadaat Sohool Dlstrlot to be pIw8ted aooordIllg
         to the aaaeased value or that part or thIa dIetrIot
         whioh Ia a part or said Lyford dIatrIot.*
          The COmmIaeIon Of Appeola ex#reSaadmom doubt as to tha
oOnafItutIonalItyof the Aot OreatIagthe Willamar dirtriot,but
sala that all auob doubt had boon reamed by b aubaequentvalidat-
ing aat of tha~&gIalature, being Senate Bill Eo. SS4, Chapter S98,
pw   666, General Lswa, Re&.ar Sosalon, Rmty-Flrat Legislature.
Said validating aot being inoorporatea in Vernon’s hotatea    Stat-
utes *a hrtlole 2SC28. ThIa ralIdatIa.8  aat rotildapply with aqual
foroe to the 8atsareatIngthe Sudaa a&t&s SprInglakedIat~~.aa~a.
         The COmmIasion Of Appeoli raa~lved all question8 ralat-
ine tathe adJuataantof bondad indebte6ueaa between the tno aohool
diatrIat8 by reterring to Art1010 2942b,~Ravl88dClril Statutas,
fgz       0r whi.ahwo quoted abare.- The 00urt u8ea the rsll~


             Wnder Seotion 9 It is provided that whore
         the bmndarlea of say aohooldiatriot~ hsving
         au outstandIngband~d~lndebtoaneasha6 been
         ohangedl or Its territorydividea,    oto., It la
         the duty 0r~ the County Board 0r mmteiis to
         asks a Just and equitable addjuatment  of the
         propertlee  and inaebtodnosses lnvol~e&.  Seotion
         10 of the Aot provides maus and methods ot oer-
         rying into effect the orders of the County sohool
         Board made under Sootion 9. Seation 11 provides
         ror taking aare of IadebtedneasaaIH oases where
         necessary refunding bonds ars voted down, or the
         County Board,is Othemlso unable tm arrange sn
         ~adJaalaaent
                    0r suah aattors. Seoti.on12 Ia gener-
          al in its provlnlons and gives the Board parer
          to arrange such mattero in any lega and equit-
Bonorsble T. M. Trimble, May 8, 1939, Page 5


         able manner."
          Ke therefore rerer you to Sections 10, 11 and 12 of Ar-
tiole 2742b, Revised Civil Statutes, wblch we quote as follows:
              Wee. 10. To carry into erreot orders ad-
         justlag bonded Indebtedness when changes are
         made in 6ohool di6triot.6,the County Board Of
         Trust&es shall hp.vethe power to order the
         Trustees or the districts effected, to order
         6Il elsotion ror the 166Uitlgor suoh refUnd5ng
         bonds as may be neOe666ry to carry out the pur-
         peso of suoh order; and, In su0h oaso, it shall
         be the duty of the dletrlot trustee to order
         such slaotion, oauso th4 s654 to bs hold, ana,
         ii the proposition i6 earrlsd; to iSSU4 the
         bOnda vetod. Sueh bonds shall be or the ssae
         denominationand oerry the s4m4 interest rete
         ana mature at the 6ams tlmo as the'outstnnd~
         bonds orpIngby ths distriot  issuing them; and
         wh4B 80 iSSUea, shdli if p0Stibh b4 OXOhfi@g4d
         for ths outstandingbonds for whioh thk dls-
         triet issuing thsa-shall still be liable, ao-
         ooralng to ths order adjusting suoh inaebtsd-
         MM;. en& in 01848 tier4 suoh an -esohangooan-
         not be made~-th4~newbonds Of the dlatriot, to the
         munt Oftho 016 bonds fOE whloh It is still
         liable and to whioh no oxOhsng4 oan be made, shall
         be deposited in ths County Treasury to the aoeount
         of suoh di8trfot. l’herotaftertar~s  shall belrrl4d'
         and earneased 0tilyforth4 paymat Or lnt47?48t,
         sinking i’bndand prinolpal of the now bonds se lo-
         8uad; and the'iMds arlslng from suoh taxatlori
         shall be used to alsohergsthe prinolpel ona intoc-
         eat of suoh now bonds an ham been lssuod ana OX-
         oheugad and suoh old bonds as have aot beon ox-
         ohangodi ?shsntaxes qre 00114Ofed applloeblato.
         n4~ bonds not sxohangea aa the pro044as applied
         to payment on old bonds not exohangod,the oorrm-
         ponding now bonds in the County Troasurf shsll b4
         oredlted with ouoh payment nnd retired wasthe old
         unoxohangod bonds 4r4 retired.
              "'940.11.   In oe646 wbero ohaog46   ar4   maa4
         and distriots having outstandingbonded lndobtad-
         nose and wber4 the neoesaary refunding bonds are       '
         voted down or where ths County B~ardlgt~Trustess
         ark ~therwlss un&bls to arrange an tidjUstI64nt
                                                      Or
Honorable T. M. Thimble, Hay 8, 19?+, Page 6


         settlement of 6uoh bonded indebtedness, it shall
         ba the duty Of.the tXXl6t446t0 OOrtify the r4Ot
         and the territories alrooted by suoh ohanges, to
         the Commissioners* Court and thereupon it shall
         beoomo the ctutyof the CO~iSSiOnOrS' Court to
         thereaftsr annually levy and c6u64 to bs a66o68-
         ed and oolleotsd from the taxpayer6 or euoh dis-
         triota es they existed before the ohanges were
         made, the tax neosasery to pay the interest, the
         sinking fund and discharge the pripoipal of suoh
         indsbtedness aa it mat&roe. And it shallbs the
         duty of eeoh IndependentSohool Distriot so of-
         feotoa, to oeuso all fund8 ln fts hands, whether
         sinks ftmde or otherwise, tiloh have beon ool-
         140t8a on eooount of euoh bonded lndebtedneee,~
         t0 b4 tmhti8r8ma   t0 the county Treaeuror 0r the
         ootzatyin whioh 8uoh aistriot is situated aa euoh
         dietriot ehall thereafter oean to levy arrdool-
         loot en$ tar on aooamt of eu0h bondei ena it
         ehellbe the duty of th4 county Treesurer fo k44p
         the funas se treneforroa  sndfhose arising trar
         taxation, la 8eparete *000unte eed applrthe eeme
         only to the dleaharge of e?mh bonded inaebteane88
         sad the inte~et thsmm, 88 th4 leme eieturee.
                %40. le. Rothins la the pmvis~on oi this
         lloteh     :$u?event
                            the County Board oS~Truet488 .
          rr06iarr
                 %    ag any other method for the edJust-
         msnt end'bettlomentof outstanding bonded ipdebt-
          4aa488 or soho ai8tri0t8 in whfoh ohangee er8 mea8
         abut ther shell hey4 full power ena euthority ta
         meke any legsl and equlteble adjustment,+6 set+
          tlenent In suoh 0~48 that oen bs erfoogd.*
          'Applyingthe above quoted 8eotlons'~iArtlol8~874Sb,R.C.
8. t0 the ~qu4stloneasksa by Mr. Boise, ,m r48peotfUly eavlee that
the County Board or Sohool Truet.448shell meke en #djustment,otthe
indebtodxwiebetween the Sudan and’thq Sprin@ske dietriots,aad itj
may Uirsot ths trustess of the Sprlnglako dletrlot @ oell sn.eleo-
tioa within the said dietriot ror the assumption or its prorate
8har4-of,ths$4O,OOO.OO.,bondea lndobtodnessof the Sudan dlstriot.
Should suoh an aseumptian of Indebtednosebe voted down by the
Springlakodietriot, the County Board of Sohool Trusteoe shell Obr-
ti?y the fact to the Ocmmiseioaera* court or Lamb county 88 airoot-
4a by Seotlon 11, above quotsd. The Commlssionsra~Oourt of Lamb
County shall tharsupon *oauso fo be 8864684a and oolleoted frw the
tarpdyersof euoh dietriots as they exieted bofors th4 ahengos war4
      .thotar nooeeeary to pay the tnteMst, the 8-a
111164,                                                  fund and
disoharg4 the principal.or BUOh lndobtodnsss as it matures.: Sootion
11, supra.
 @norable   T. X. Thimble, Liay 0, 1939, Fag4 7



            ;uostlon Eo.Zi. If territory is detached from one school
 district and edded to another, does tht territory hkvo an interest
 In the school properties ol the first district (which have been phfd,
 for by taxes or bond issues) end is the llrst district obll@ted to
 reimburse the district to vblch the territory is attached ror the
 prorata Interest ol'the detached territory in the properties of the
 first school district?
           This question is one which the County Board of School
 Trustees, or the County Commlsaioners ' tiourt rzy take Into consid-
 eration in aajustlng the indebtedness between the two dlstriots.
 Brmmer, "there le 00 euthorltyeStabliShed by law for deter&&q
 the VaLoe or the coa8lder8tloa to be recelred by an ext4nA4d die-
 trlot for as       8uOh iIid~bt&llaSS"- -       M. -O&t      3ldSpOll-
 &at Sohool                  R. (Ed) Sl4, efflr&wd by ColoDissionof
 AppBb,   s4
            &lStiOS CX'itzin &,#CU'd 33Ld8~4!ll&Wlt
                                                 sOhOC& DJstr%st 78.
 wlllale8r In aepeaamt School Distriot, 34.s. vi. (2a) Em, ssidr

                 "U~~frorthe~fhat~~op-
..          ertieesoriginal4 oumd by the Lyfoml distrlat
            rrcntlett SitUaw  in suoh diSt.dCt a8 Ohan@
            by the Aet ereatlng    the ~lllamar afetrlat end
            thSl-8 $8 M dhpUt8     bStWSW2 the twa al@&t*
            as to the owmxwhlp     OS the88 ~rqert28s.~
                           S&Y&U    yw   thet the SprX8gl8ka aetrl.et
 bee                      e~btarast~anyof~t?i8ihfpl~           ~188
 of the Sudan Ub5triat.




                                                BY m             Q9&
                                                           Belt4r8. f
 BKK:YC                                                         A48l8t8nt